Exhibit 10.1

 

AMENDMENT NUMBER ONE

to the

Servicer Advance Financing Facility Agreement

Dated as of August 28, 2003

by and between

NEW CENTURY MORTGAGE CORPORATION

and

CITIGROUP GLOBAL MARKETS REALTY CORP.

 

This AMENDMENT NUMBER ONE is made this 27th day of August, 2004 (“Amendment
Number One”), by and between NEW CENTURY MORTGAGE CORPORATION, a California
corporation (the “Borrower”) and CITIGROUP GLOBAL MARKETS REALTY CORP., a New
York corporation (the “Lender”), to the Servicer Advance Financing Facility
Agreement, dated as of August 28, 2003 by and between the Borrower and the
Lender (the “Agreement”).

 

RECITALS

 

WHEREAS, the Borrower has requested that the Lender agree to amend the Agreement
to extend the Termination Date thereunder; and

 

WHEREAS, as of the date of this Amendment Number One, the Borrower represents to
the Lender that it is in compliance with all of the representations and
warranties and all of the affirmative and negative covenants set forth in the
Agreement; and

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

 

SECTION 1. Effective as of August 27, 2004, the definition of “One-Month LIBOR”
in Section 1 of the Agreement is hereby amended to read in its entirety as
follows:

 

“One-Month LIBOR” shall mean as of any date of determination, the rate per annum
equal to the rate appearing at page 3750 of the Telerate Screen as one-month
LIBOR on such day, and if such rate shall not be so quoted, the rate per annum
at which the Lender is offered Dollar deposits at or about 11:00 a.m., New York
City time, on such date by prime banks in the interbank eurodollar market where
the eurodollar and foreign currency exchange operations in respect of its Loans
are then being conducted for delivery on such day for a period of one month, and
in an amount comparable to the amount of the Loans to be outstanding on such
day. Lender shall have the option to reset One-Month LIBOR each day.



--------------------------------------------------------------------------------

SECTION 2. Effective as of August 27, 2004, the definition of “Termination Date”
in Section 1 of the Agreement is hereby amended to read in its entirety as
follows:

 

“Termination Date” shall mean August 26, 2005 or such earlier date on which this
Loan Agreement shall terminate in accordance with the provisions hereof or by
operation of law.

 

SECTION 3. Effective as of August 27, 2004, Section 1 of the Agreement is hereby
amended to include the following definition, in the appropriate location in such
Section 1 to reflect proper alphabetical order:

 

‘“Servicing Guidelines” shall be the Borrower’s servicing guidelines in effect
as of the date hereof, a copy of which is attached hereto as Exhibit J.”

 

SECTION 4. Effective as of August 27, 2004, Section 4 of the Agreement is hereby
amended by adding the following Section 4.20 at the end thereof:

 

“4.20 Servicing Guidelines. The Mortgage Loans are being serviced in accordance
with the Borrower’s Servicing Guidelines.”

 

SECTION 5. Effective as of August 27, 2004, Section 5 of the Agreement is hereby
amended by adding the following Section 5.23 at the end thereof:

 

“5.23 Modification of Servicing Guidelines. The Borrower will not materially
modify its Servicing Guidelines without the prior written consent of the Lender,
which consent shall not be unreasonably withheld.”

 

SECTION 6. Additional Fees and Expenses. The Borrower agrees to pay to the
Lender all additional fees and out of pocket expenses incurred by the Lender in
connection with this Amendment Number One (including all reasonable fees and out
of pocket costs and expenses of the Lender’s legal counsel incurred in
connection with this Amendment Number One), in accordance with Section 14.2 of
the Agreement.

 

SECTION 7. Defined Terms. Any terms capitalized but not otherwise defined herein
should have the respective meanings set forth in the Agreement.

 

SECTION 8. Limited Effect. Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms. Reference to
this Amendment Number One need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.



--------------------------------------------------------------------------------

SECTION 9. Representations. The Borrower hereby represents to the Lender that as
of the date hereof, the Borrower is in full compliance with all of the terms and
conditions of the Agreement and no Default or Event of Default has occurred and
is continuing under the Agreement.

 

SECTION 10. Governing Law. This Amendment Number One shall be construed in
accordance with the laws of the State of New York and the obligations, rights,
and remedies of the parties hereunder shall be determined in accordance with
such laws without regard to conflict of laws doctrine applied in such state
(other than Section 5-1401 of the New York General Obligations Law).

 

SECTION 11. Counterparts. This Amendment Number One may be executed by each of
the parties hereto on any number of separate counterparts, each of which shall
be an original and all of which taken together shall constitute one and the same
instrument.

 

[Signatures on the following page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower and the Lender have caused this Amendment
Number One to be executed and delivered by their duly authorized officers as of
the day and year first above written.

 

NEW CENTURY MORTGAGE CORPORATION (Borrower) By:  

/s/    KEVIN CLOYD

--------------------------------------------------------------------------------

Name:   Kevin Cloyd Title:   Executive Vice President
CITIGROUP GLOBAL MARKETS REALTY CORP. (Lender) By:  

/s/    EVAN MITNICK

--------------------------------------------------------------------------------

Name:   Evan Mitnick Title:   Director